31 N.Y.2d 1012 (1973)
Marvin R. Dye et al., as Trustees for Bondholders Under a Certain Instrument of Trust, Appellants,
v.
Lincoln Rochester Trust Company, Respondent, and Aaron Lewis et al., Defendants.
Court of Appeals of the State of New York.
Argued January 8, 1973.
Decided February 8, 1973.
Walter J. Holloran for appellants.
G. Robert Witmer, Jr., Frank J. Goodwin and John B. Hood for respondent.
Concur: Chief Judge FULD and Judges BURKE, JASEN, JONES and WACHTLER. Taking no part: Judges BREITEL and GABRIELLI.
Order affirmed, with costs; no opinion.